[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                FEBRUARY 14, 2007
                           Nos. 06-10355, 06-12777              THOMAS K. KAHN
                           Non-Argument Calendar                     CLERK
                         ________________________

                             BIA No. A74-643-213

CESAR LEONIDES,


                                                                  Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.


                         ________________________

                    Petitions for Review of a Decision of the
                          Board of Immigration Appeals
                         _________________________

                               (February 14, 2007)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Cesar Leonides, a citizen of Mexico, petitions for review of the decisions of
the Board of Immigration Appeals that denied Leonides’s motion to reconsider and

construed Leonides’s motion to vacate an order of deportation as a motion to

reopen and denied that motion as numerically barred. Because Leonides

abandoned his argument with regard to the motion to reconsider and the BIA did

not abuse its discretion when it construed Leonides’s motion to vacate as a motion

to reopen and denied it, we deny the petitions.

      In 1997, an in absentia order of deportation was entered against Leonides for

having entered the United States without inspection. See 8 U.S.C. § 1227(a)(1)(B).

On November 9, 2004, more than seven years after the entry of the deportation

order, Leonides filed a motion to rescind the order of deportation. See 8 U.S.C. §

1252(c)(3)(B) (1995). In his motion, Leonides made two arguments. First,

Leonides asserted that he did not receive the order to show cause and notice of his

deportation hearing. Second, Leonides contended that the Immigration Judge did

not have jurisdiction to issue an order of deportation because Leonides was not

present in the United States when the order to show cause was issued nor during

the pendency of the deportation proceedings.

      An Immigration Judge denied the motion to reopen on the grounds that the

notice of the deportation hearing was properly served at Leonides’s last known

address, and Leonides’s statement that he was out of the country was not sufficient

cause to reopen. The BIA affirmed. The BIA concluded that the order to show
                                          2
cause was properly served on Leonides, who failed to establish that he was in

Mexico during the deportation proceedings. The BIA discounted the evidence

presented by Leonides because the evidence was not accompanied by certified

English translations as required by the regulations, 8 C.F.R. § 1003.33.

      Leonides filed a motion for reconsideration with the BIA to which he

attached certified English translations of the evidence that he had submitted with

his motion to rescind. Because it viewed the certified English translations as “new

evidence,” the BIA construed Leonides’s motion as both a second motion to

reopen and a motion to reconsider. The BIA denied the second motion to reopen

as numerically barred, 8 C.F.R. § 1003.2(c)(2), and denied the motion to reconsider

on the merits. Leonides petitioned this Court for review.

      While his petition for review was pending, Leonides filed yet another

motion with the BIA entitled Motion to Vacate Order of Deportation. In his

motion, Leonides again challenged the jurisdiction of the Immigration Judge that

entered the order of deportation against him. Leonides asserted that he was not

seeking to reopen the deportation proceedings and was not filing his motion under

section 242(c)(B)(3) of the Immigration Act. Despite his protestations that he was

not seeking to reopen or rescind the deportation order, the BIA again construed

Leonides’s motion as a motion to reopen and denied the motion as numerically

barred.
                                          3
      Leonides petitioned this Court for review. His petitions were consolidated

on appeal, but in his brief on appeal, Leonides withdrew his petition relating to the

denial of his motion to reconsider. The only issue remaining before the Court is

whether the BIA erred when it construed Leonides’s motion to vacate as a motion

to reopen and denied that motion as numerically barred.

      The BIA did not err when it construed Leonides’s motion to vacate as a

motion to reopen. Although Leonides asserted that his motion to vacate did not

seek either to reopen the deportation proceedings or to rescind the deportation

order of the Immigration Judge, the relief sought by Leonides was identical to the

relief sought in his previous motion to reopen. Moreover, neither the Immigration

and Nationality Act nor the accompanying regulations provide any authority for

the BIA to vacate an in absentia deportation order, and Leonides fails to mention

any authority for his request. In this circumstance, the BIA did not abuse its

discretion when it construed Leonides’s filing as a motion to reopen, which the

BIA ordinarily can entertain.

      The BIA also did not err when it denied Leonides’s motion to reopen as

numerically barred. The federal regulations that govern motions to reopen or

reconsider provide that ordinarily “a party may file only one motion to reopen

deportation or exclusion proceedings . . . and that motion must be filed no later

than 90 days after the date on which the final administrative decision was
                                          4
rendered.” 8 C.F.R. § 1003.2(c)(2). The regulations also provide that the time and

numerical limitations of section 1003.2(c)(2) do not apply to a motion to reopen or

rescind an order filed in absentia. Id. § 1003.2(c)(3)(i). A motion to rescind an

order of deportation filed in absentia may be filed “[a]t any time if the alien

demonstrates that he or she did not receive notice or if the alien demonstrates that

he or she was in federal or state custody and the failure to appear was through no

fault of the alien.” Id. § 1003.23(b)(4)(iii)(A)(2). An order entered in absentia in

deportation proceedings may be rescinded only upon a motion to reopen. 8 U.S.C.

§ 1252b(c)(3) (1995).

      Leonides argues that, because his first motion to rescind or reopen was filed

under section 1003.23(b)(4), it was not subject to the time and numerical

limitations of section 1003.2(c)(2) and cannot be counted as the one motion to

reopen that he was permitted to file, but this argument fails. Although time and

numerical limitations do not apply to motions to rescind an order of deportation

filed in absentia, nothing in the regulation prevents the BIA from counting a

motion to rescind against a later filed motion to reopen. Because Leonides’s

“Motion to Vacate,” construed as a motion to reopen, was not filed under section

1003.23, the numerical limitations applied, and the BIA did not err when it

determined that the motion was numerically barred.

      Because we conclude that the BIA did not err when it construed Leonides’s
                                           5
motion to vacate as a motion to reopen and denied that motion as numerically

barred, we do not consider and express no opinion with respect to Leonides’s

argument regarding the jurisdiction of the Immigration Judge. Because he has not

raised a constitutional question, we also express no opinion whether other avenues

of relief, such as a petition for habeas corpus, see Madu v. U.S. Att’y Gen., 470
F.3d 1362 (11th Cir. 2006), are available to Leonides to challenge the jurisdiction

of the Immigration Judge.

      Leonides’s petitions for review are

      DENIED.




                                            6